DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 03/04/2020 and 03/05/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over by Zhu Dejin (CN 108039569A, with English translation attached) in view of Mo et al. (U.S Publication No. 20130077224 A1).
Regarding claim 1, Zhu Dejin discloses an electronic device (which is a flexible electronic equipment, see fig. 1-5), comprising: 
a first housing (which is a first housing part 111, see fig. 1-5); 

a rotary shaft (which is  bendable portion 113 includes a first rotating shaft 116a, a second rotating shaft 116b), wherein the second housing (112) is rotatably coupled to the first housing (111) by the rotary shaft (see fig. 3-5, paragraph [0063], which shown the two rotating shafts 116a, 116b are connected between the first part 111 and the second part 112, and the two rotating shafts 116, 116b are used to rotate the first part 111 relative to the second part 112 , so that the flexible electronic device 10 is switched between the bent state and the flat unfolded state);
a display screen (which is a display 12) that comprises a first portion (which is a first display area 121) positioned on the first housing (111), and a second portion (which is a second display area 122) positioned on the second housing (112), (see fig. 1-2, paragraph [0059], which shows the display screen 12 may also include a first display area 121, a second display area 122, and a bendable display area connected between the first display area 121 and the second display area 122. The first portion 111 carries the first display area 121, the second portion 112 carries the second display area 122); and 
at least one antenna radiator (via multiple antenna or communication module 160, see paragraph [0066]) positioned on the rotary shaft (see fig. 4, paragraph [0066] and [0073], which shows the two rotating shafts 116a, 116b are used as part of the antenna structure, so that the antenna structure is not easily affected by the state change of the flexible electronic device 10, and the performance of the antenna structure is also good. In addition, the two differential terminals of the communication module 160 are connected to the antenna structure through the balun device 180).

Mo, on the other hand, discloses an information processing device (see fig. 1-3) comprising a first component 1, a second component 2 and a connecting component 3 connecting the first component 1 and the second component 2 together. The information processing device may further comprise a feed line (not shown).The feed line is connected with a radio frequency circuit, and has a feed point. Herein, the feed point of the feed line is also disposed in the connecting component 3, and is coupled with the first antenna 11 and the second antenna 31. Herein, the radio frequency circuit sends or receives a radio frequency signal via the feed line, see paragraph [0030]). 
Mo further discloses in the notebook state of the information processing device, similar to the previous description, since the feed point is disposed in the connecting component 3 and is close to the first antenna 11 and the second antenna 31, the feed point is electrically coupled with both the first antenna 11 and the second antenna 31 in a case when the feed point has a radio frequency signal. In such a case, both the first antenna 11 and the second antenna 31 can send a radio frequency signal from the feed point, thus achieving the function of the antenna. Further, when the information processing device receives a radio frequency signal from an external deice or network, the first antenna 11 and the second antenna 31 are also electrically coupled with the feed point, such that the radio frequency signal from the external device or network can be sent to the radio frequency circuit via the feed line (see paragraph [0037]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the antenna structure as taught by Mo 
Regarding claim 2, Zhu Dejin in view of Mo discloses the electronic device according to claim 1, wherein the at least one antenna radiator comprises: a first antenna radiator (via multiple antenna or communication module 160) positioned on the rotary shaft (via bendable portion 113 includes a first rotating shaft 116a, a second rotating shaft 116b); and a second antenna radiator (via multiple antenna or communication module 160) positioned on the rotary shaft (via bendable portion 113 includes a first rotating shaft 116a, a second rotating shaft 116b) and separated from the first antenna radiator (see fig. 4, paragraph [0062] by Zhu Dejin).
Regarding claim 3, Zhu Dejin in view of Mo discloses the electronic device according to claim 2, wherein the rotary shaft (via bendable portion 113) comprises a first shaft portion (116a) and a second shaft portion (116b) separated from the first shaft portion, wherein the first antenna radiator is positioned on the first shaft portion and wherein the second antenna radiator is positioned on the second shaft portion (see fig. 4, paragraph [0062] by Zhu Dejin).
Regarding claim 4, Zhu Dejin in view of Mo discloses the electronic device according to claim 1, wherein the rotary shaft (via bendable portion 113) comprises a first end, and wherein the at least one antenna radiator is positioned near the first end of 
Regarding claim 5, Zhu Dejin in view of Mo discloses the electronic device according to claim 1, wherein the rotary shaft (via bendable portion 113 include a first rotating shaft 116a, a second rotating shaft 116b, see fig. 3, paragraph [0062] by Zhu Dejin) is a metal shaft, the rotary shaft comprising a first end and a second end opposite to the first end, and wherein a ground point is positioned on the rotary shaft and positioned between the first end and the second end so that a first part of the rotary shaft between the first end and the ground point forms a first antenna radiator of the at least one antenna radiators and a second part of the rotary shaft between the second end and the ground point forms a second antenna radiator of the at least one antenna radiators (see fig. 4, paragraph [0061]  and [0062] by Zhu Dejin).
Regarding claim 6, Zhu Dejin in view of Mo discloses the electronic device according to claim 5, wherein the first housing (111) comprises a first connecting portion coupled to the rotary shaft (via bendable portion 113), and wherein the second housing (112) comprises a second connecting portion coupled to the rotary shaft (via bendable portion 113), the first connecting portion and the second connecting portion positioned between the first end and the second end (see fig. 3 and 4, paragraph [0064] by Zhu Dejin).
Regarding claim 7, Zhu Dejin in view of Mo discloses the electronic device according to claim 1, except for specifying that wherein the rotary shaft comprises a non-metallic rotary shaft housing, and wherein the at least one antenna radiator is positioned inside the non-metallic rotary shaft housing.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify rotating shaft in the electronic device as taught by Zhu Dejin with connecting component made of non-metallic material as taught by Mo with hollow structure and being used for containing the antenna (see paragraph [0028] by Mo).
The modification allows the antenna can be disposed inside the connecting component and an extension of the antenna is disposed outside the connecting component, so as to further increase the length of the antenna (see paragraph and [0029] by Mo).
Regarding claim 8, Zhu Dejin in view of Mo discloses the electronic device according to claim 1, wherein the first housing comprises a first housing assembly (111), and wherein the second housing comprises a second housing assembly (112) that is coupled to the first housing assembly by the rotary shaft housing (113), (see fig. 1-3, paragraph [0058] by Zhu Dejin).
Regarding claim 9, Zhu Dejin in view of Mo discloses the electronic device according to claim 1, except for specifying that wherein the at least one antenna radiator on the rotary shaft is configured to transmit radio frequency signals at a first frequency that is below 4200 MHz, or a second frequency that is above 4.4 GHz.
In re Aller, 105 USPQ 233.
Regarding claim 10, Zhu Dejin in view of Mo discloses the electronic device according to claim 1 further comprising a plurality of additional antenna radiators (which is the flexible electronic device 10 further includes an adjustable circuit device 130, a detection device 150, a processor 140 and multiple antennas 160, see paragraph [0066] by Zhu Dejin), wherein the additional antenna radiators are positioned on the first housing, wherein a number of the additional antenna radiators positioned on the first housing and the antenna radiators positioned on the rotary shaft is 8, 12 or 16, which is considered as an obvious matter of design choice based upon an actual design requirement so that the various designs of circuit may be satisfied.
Regarding claim 11, Zhu Dejin in view of Mo discloses the electronic device according to claim 1, further comprising: a first signal source positioned inside the first 
Regarding claim 12, Zhu Dejin in view of Mo discloses the electronic device according to claim 1, further comprising: a housing assembly that comprises a rear cover, wherein the rear cover and a portion of the display screen are respectively disposed on opposite sides of the first housing (see paragraph [0027] and [0028] by Zhu Dejin).
Regarding claim 13, Zhu Dejin in view of Mo discloses the electronic device according to claim 12 further comprising a plurality of additional antenna radiators (which is the flexible electronic device 10 further includes an adjustable circuit device 130, a detection device 150, a processor 140 and multiple antennas 160, see paragraph [0066] by Zhu Dejin), wherein the rear cover comprises a non-metallic material, and wherein the additional antenna radiators are positioned on the rear cover, which is considered as an obvious matter of design choice based upon an actual design requirement so that the various designs of circuit may be satisfied.
Regarding claim 14, Zhu Dejin in view of Mo discloses the electronic device according to claim 12 further comprising a plurality of additional antenna radiators (which is the flexible electronic device 10 further includes an adjustable circuit device 130, a detection device 150, a processor 140 and multiple antennas 160, see paragraph [0066] by Zhu Dejin), wherein the first housing assembly comprises a middle frame, and wherein the additional antenna radiators are positioned on the middle frame, which is considered as an obvious matter of design choice based upon an actual design requirement so that the various designs of circuit may be satisfied.
Regarding claim 16, Zhu Dejin discloses an electronic device (which is a flexible electronic equipment, see fig. 1-5), comprising: 
a first housing (which is a first housing part 111, see fig. 1-5); 
a second housing (which is a second housing part 112, see fig. 1-5); 
a rotary shaft (which is  bendable portion 113 includes a first rotating shaft 116a, a second rotating shaft 116b); wherein the first housing (111) is coupled to the second housing (112) by the rotary shaft (see fig. 3-5, paragraph [0063], which shown the two rotating shafts 116a, 116b are connected between the first part 111 and the second part 112, and the two rotating shafts 116, 116b are used to rotate the first part 111 relative to the second part 112 , so that the flexible electronic device 10 is switched between the bent state and the flat unfolded state); and
at least one antenna radiator (via multiple antenna or communication module 160, see paragraph [0066]) positioned on the rotary shaft (see fig. 4, paragraph [0066] and [0073], which shows the two rotating shafts 116a, 116b are used as part of the antenna structure, so that the antenna structure is not easily affected by the state change of the flexible electronic device 10, and the performance of the antenna structure is also good. In addition, the two differential terminals of the communication module 160 are connected to the antenna structure through the balun device 180).
Zhu Dejin does not explicitly disclose the at least one antenna radiator configured to transmit radio frequency signals through the rotatory shaft.
Mo, on the other hand, discloses an information processing device (see fig. 1-3) comprising a first component 1, a second component 2 and a connecting component 3 connecting the first component 1 and the second component 2 together. The 
Mo further discloses in the notebook state of the information processing device, similar to the previous description, since the feed point is disposed in the connecting component 3 and is close to the first antenna 11 and the second antenna 31, the feed point is electrically coupled with both the first antenna 11 and the second antenna 31 in a case when the feed point has a radio frequency signal. In such a case, both the first antenna 11 and the second antenna 31 can send a radio frequency signal from the feed point, thus achieving the function of the antenna. Further, when the information processing device receives a radio frequency signal from an external deice or network, the first antenna 11 and the second antenna 31 are also electrically coupled with the feed point, such that the radio frequency signal from the external device or network can be sent to the radio frequency circuit via the feed line (see paragraph [0037]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the antenna structure as taught by Mo with the antenna structure as taught by Mo including at least one antenna radiator configured to transmit radio frequency signals through the rotatory shaft in order to achieve the function of the antenna (see paragraph [0037] by Mo). Since the antenna possess a large enough clearance area, the radio frequency signal receiving/sending 
Regarding claim 17, Zhu Dejin in view of Mo discloses the electronic device according to claim 16, wherein the rotary shaft is exposed externally when the first housing and the second housing are folded relative to each other, and wherein the radio frequency signals emitted by the antenna radiator are transmitted through the rotary shaft (see fig. 1-3, paragraph [0037] by Mo).
Regarding claim 18, Zhu Dejin in view of Mo discloses the electronic device according to claim 16, further comprising: a flexible display screen (which is a display 21 includes a first display area 121 and a second display are 122) positioned on the first housing (111) and the second housing (112), (see fig. 1-2, paragraph [0059] by Zhu Dejin, which shows the display screen 12 may also include a first display area 121, a second display area 122, and a bendable display area connected between the first display area 121 and the second display area 122. The first portion 111 carries the first display area 121, the second portion 112 carries the second display area 122).
Regarding claim 19, Zhu Dejin in view of Mo discloses the electronic device according to claim 18, wherein the flexible display screen (which is the display 12 includes a first display area 121 and a second display area 122) is configured to fold inward when the first housing (111) and the second housing (112) are folded relative to each other (see paragraph [0057] and [0058] by Zhu Dejin).
Regarding claim 20, Zhu Dejin discloses an antenna mechanism, comprising: 
a rotary shaft (which is bendable portion 113 includes a first rotating shaft 116a, a second rotating shaft 116b) configured to provide a rotating connection between a first 
at least one antenna radiator (via multiple antenna or communication module 160, see paragraph [0066]) positioned on the rotary shaft (see fig. 4, paragraph [0066] and [0073], which shows the two rotating shafts 116a, 116b are used as part of the antenna structure, so that the antenna structure is not easily affected by the state change of the flexible electronic device 10, and the performance of the antenna structure is also good. In addition, the two differential terminals of the communication module 160 are connected to the antenna structure through the balun device 180).
Zhu Dejin does not explicitly disclose the at least one antenna radiator configured to transmit radio frequency signals through the rotatory shaft.
Mo, on the other hand, discloses an information processing device (see fig. 1-3) comprising a first component 1, a second component 2 and a connecting component 3 connecting the first component 1 and the second component 2 together. The information processing device may further comprise a feed line (not shown).The feed line is connected with a radio frequency circuit, and has a feed point. Herein, the feed point of the feed line is also disposed in the connecting component 3, and is coupled with the first antenna 11 and the second antenna 31. Herein, the radio frequency circuit sends or receives a radio frequency signal via the feed line, see paragraph [0030]). 
Mo further discloses in the notebook state of the information processing device, similar to the previous description, since the feed point is disposed in the connecting 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the antenna structure as taught by Mo with the antenna structure as taught by Mo including at least one antenna radiator configured to transmit radio frequency signals through the rotatory shaft in order to achieve the function of the antenna (see paragraph [0037] by Mo). Since the antenna possess a large enough clearance area, the radio frequency signal receiving/sending quality of the antenna is very high, thus the modification achieving a good effect of wireless communication (see paragraph [0039] by Mo).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over by Zhu Dejin (CN 108039569 A with English translation attached) in view of Mo et al. (U.S Publication No. 20130077224 A1), and further in view of Kim (U.S Publication No. 20130187833 A1).
Regarding claim 15, Zhu Dejin in view of Mo discloses the electronic device according to claim 1, comprising a display 12 is a flexible display 12 (for example, an 
Zhu Dejin in view of Mo does not explicitly disclose a secondary display screen, wherein the secondary display screen and the display screen are respectively disposed on opposite sides of the second housing.
Kim, on the other hand, discloses a foldable type portable display device includes two display panels 2 and 4 and two panel housings 20 and 40 on which the display panels are mounted, respectively (see fig. 1, paragraph [0046]). Kim further discloses an auxiliary display panel 30 may be mounted on an outer surface when the display device is folded. The auxiliary display panel 30 may also be protected with a protective window (see fig. 2, paragraph [0048]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the electronic device as taught by Zhu Dejin in view of Mo with the portable display device as taught by Kim to include a secondary display screen, wherein the secondary display screen and the display screen are respectively disposed on opposite sides of the second housing in order  to provide a portable display device in which two display panels are joined to serve as a single screen when panel housings are unfolded, and a structure and a design of display panels and input units (see paragraph [0009] by Kim).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI N PHAM whose telephone number is (571)270-5518.  The examiner can normally be reached on M-F 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMY JOHNSON can be reached on (571)272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.